Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 1 of 13 PageID: 318




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     CANON FINANCIAL SERVICES,            1:19-cv-20919-NLH-KMW
     INC.,
                                          OPINION
                    Plaintiff,

           v.

     EDWIN F. KALMUS, LC; JOAN
     GALISON; LEON GALISON; and
     EDWIN F. KALMUS & CO., INC.,

                    Defendants.


 APPEARANCES:

 AMAR ANAND AGRAWAL
 EISENBERG, GOLD & AGRAWAL, PC
 1040 KINGS HIGHWAY NORTH
 SUITE 200
 CHERRY HILL, NJ 08034

       Attorneys for Plaintiff.

 DOUGLAS F. JOHNSON
 EARP COHN P.C.
 20 BRACE ROAD
 4TH FLOOR
 CHERRY HILL, NJ 08034

       Attorneys for Defendants/Third Party Plaintiffs.

 TREVOR J. COONEY
 ARCHER & GREINER, PC
 ONE CENTENNIAL SQUARE
 PO BOX 3000
 HADDONFIELD, NJ 08033-0968

       Attorneys for Third Party Defendant Canon Solutions
       America, Inc.
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 2 of 13 PageID: 319




 HILLMAN, District Judge

       This matter comes before the Court on Plaintiff Canon

 Financial Services, Inc.’s (“Plaintiff”) motion to remand this

 matter to the Superior Court of New Jersey (ECF No. 9) (the

 “Motion”).    Defendants Edwin F. Kalmus, LC; Joan Galison; Leon

 Galison; and Edwin F. Kalmus & Co., Inc. (collectively,

 “Defendants”) oppose Plaintiff’s Motion.         For the reasons that

 follow, Plaintiff’s Motion will be granted and this matter will

 be remanded to the Superior Court.

                                 BACKGROUND

       On October 21, 2019, Plaintiff filed a complaint against

 Defendants in the Superior Court of New Jersey seeking to

 collect on lease agreements and guarantees that Defendants

 allegedly defaulted on.      All Defendants were served with process

 on or before October 31, 2019.       On December 2, 2019, Defendant

 Joan Galison removed this action, alleging the Court could

 exercise subject matter jurisdiction pursuant to 28 U.S.C. §

 1332(a) (ECF No. 1) (the “Notice of Removal”).         The parties do

 not contest – and Plaintiff in fact concedes - that diversity of

 citizenship amongst the parties is complete and the amount in

 controversy requirement has been met.

       The Notice of Removal purports to have been filed on behalf

 of “Defendant, Joan Galison” (ECF No. 1 at 1).         The Notice of



                                      2
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 3 of 13 PageID: 320




 Removal states that “Defendant Joan Galison hereby removes [this

 action] and all claims and causes of action therein to the

 United States District Court for the District of New Jersey.”

 (ECF No. 1 at 1).     The Notice of Removal further recites that

 “[a]ll Defendants consent to the removal of this action to this

 Court.”     (ECF No. 1 at ¶19).    Counsel signed the notice of

 removal on behalf of “Defendant Joan Galison” but has entered

 appearances on behalf of all Defendants in this matter.           See

 (ECF No. 1 at 5).

         On December 20, 2019, Plaintiff filed the present Motion to

 remand.     (ECF No. 9).   Thereafter, on December 23, 2019, all

 Defendants filed a document confirming they had all previously

 consented to removal.      (ECF No. 12).     On January 1, 2020,

 Defendants opposed Plaintiff’s remand Motion.         (ECF No. 19).

 Plaintiff replied on January 27, 2020.         (ECF No. 21).     As such,

 the Motion is fully briefed and ripe for adjudication.

                                 DISCUSSION

    I.     Plaintiff’s Motion

         Plaintiff first argues that remand is necessary because the

 Notice of Removal suffers from a procedural defect, namely, all

 properly joined Defendants failed to timely consent to the

 removal as required by 28 U.S.C. § 1446(b)(2)(A).          Second,

 Plaintiff argues that a forum selection clause in the parties’



                                      3
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 4 of 13 PageID: 321




 agreements requires remand as Defendants, in acquiescing to that

 forum selection clause, waived their right to remove this action

 from the Superior Court.      Third, Plaintiff seeks attorneys’ fees

 and costs associated with the removal and remand Motion.

       Defendants argue that their Notice of Removal – filed by

 counsel for each of them - should be understood as sufficiently

 advancing the position of all Defendants, despite it only naming

 one of them.    Moreover, Defendants argue that, even if some

 confusion existed, they cured that confusion by confirming their

 consent to removal only several days outside of the permissible

 timeframe.    As for the forum selection clause, Defendants argue

 the clause does not explicitly bar removal, is ambiguous, and

 should be construed against its drafter, Plaintiff.          Therefore,

 Defendants argue Plaintiff need not be awarded fees.          The Court

 addresses each of these disputes in turn.

       A. 28 U.S.C. § 1446(b)(2)(A)

       Subject to certain exceptions established by Congress, “any

 civil action brought in a State court of which the district

 courts of the United States have original jurisdiction, may be

 removed by the defendant or the defendants, to the district

 court of the United States for the district and division

 embracing the place where such action is pending.”          28 U.S.C. §

 1441(a).   “When a civil action is removed solely under section



                                      4
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 5 of 13 PageID: 322




 1441(a), all defendants who have been properly joined and served

 must join in or consent to the removal of the action.”           28

 U.S.C. § 1446(b)(2)(A).      This has been termed the “rule of

 unanimity.”    Failure of all defendants to join in removal

 creates a defect in removal procedure within the meaning of 28

 U.S.C. § 1447(c).     Balazik v. Cty. of Dauphin, 44 F.3d 209, 213

 (3d Cir. 1995).     The failure of all defendants to join in or

 consent to removal is a procedural defect rather than a

 jurisdictional one.     Cacoilo v. Sherwin-Williams Co., 902 F.

 Supp. 2d 511, 516 (D.N.J. 2012) (citations omitted).          Failure to

 timely or adequately consent to removal functions as a

 procedural bar to removal, which may be disregarded under only

 limited circumstances.      Id. (citations omitted) (recognizing

 that the rule of unanimity may be disregarded when (1) a non-

 joining defendant is unknown or is a nominal party; (2) where a

 defendant has been fraudulently joined; or (3) where a

 nonresident defendant has not been served at the time the notice

 of removal is filed).

       Where a procedural defect in the removal process exists, a

 motion to remand the case may be made within 30 days after the

 filing of the notice of removal.         Id. (quoting 28 U.S.C. §

 1447(c)).    Because federal courts are courts of limited

 jurisdiction, both the Supreme Court of the United States and



                                      5
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 6 of 13 PageID: 323




 the Third Circuit Court of Appeals have recognized that removal

 statutes are to be strictly construed against removal and all

 doubts must be resolved in favor of remand.         See, e.g., Shamrock

 Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–109, 61 S. Ct. 868,

 85 L. Ed. 1214 (1941); Samuel–Bassett v. KIA Motors America,

 Inc., 357 F.3d 392, 396 (3d Cir. 2004) (citing Boyer v. Snap-on

 Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990));          Michalak v.

 ServPro Indus., Inc., No. 18-cv-1727 (RBK/KMW), 2018 WL 3122327,

 at *2 (D.N.J. June 26, 2018) (quoting USX Corp. v. Adriatic Ins.

 Co., 345 F.3d 190, 206 (3d Cir. 2003)).        The Third Circuit has

 also repeatedly held that “the party asserting federal

 jurisdiction in a removal case bears the burden of showing, at

 all stages of the litigation, that the case is properly before

 the federal court.”     Frederico v. Home Depot, 507 F.3d 188, 193

 (3d Cir. 2007).

       It is well settled that under 28 U.S.C. § 1446, all

 defendants must join in or consent to removal pursuant to the

 rule of unanimity.     Michalak, 2018 WL 3122327, at *4.        At issue

 in this case is on what timeline, and in what form that consent

 must be provided.     As Plaintiff correctly notes, this Court and

 courts in this District have previously explained that unless an

 exception applies, “the rule of unanimity requires that all

 defendants ‘join in the notice of removal or give their consent



                                      6
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 7 of 13 PageID: 324




 within the thirty day period for the removal to be proper.’”

 Cacoilo, 902 F. Supp. 2d at 518–19; Hicks v. Monaco Coach Corp.,

 No. 06–3949, 2006 WL 3780703, at *3 (D.N.J. Dec. 21, 2006)

 (citing Ogletree v. Barnes, 851 F. Supp. 184, 186–87 (E.D. Pa.

 1994)) (finding a defendant’s consent submitted beyond the 30-

 day period was defective because “all defendants must join in

 the notice of removal or otherwise consent to the removal within

 the thirty-day period set forth in 28 U.S.C. § 1446(b)”).           More

 recently, however, Courts in this District have validly

 questioned whether the thirty-day window set forth in 28 U.S.C.

 § 1446(b) applies equally to an earlier-served defendant’s

 joinder in a later-served defendant’s notice of removal, an

 issue unresolved by our Court of Appeals.         Michalak, 2018 WL

 3122327, at *4 (citing Siebert v. Norwest Bank, 166 Fed. App’x

 603, 607 n.2 (3d Cir. 2006)) (questioning whether notice of

 consent must be submitted within thirty days, noting a lack of

 clarity in the issue, and declining to resolve it).          On at least

 one occasion, the Third Circuit has found that Section 1446(b)

 plainly speaks to the requirements for “filing a notice of

 removal; it does not speak to joinder in another defendant’s

 notice of removal.”     Delalla v. Hanover Ins., 660 F.3d 180, 188

 (3d Cir. 2011); Michalak, 2018 WL 3122327, at *4; see Griffioen

 v. Cedar Rapids and Iowa City Ry. Co., 785 F.3d 1182, 1186 (8th



                                      7
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 8 of 13 PageID: 325




 Cir. 2015) (holding all parties must support the removal notice

 in writing, but that said writing may come after the 30-day

 removal period ends).

       In Michalak, Judge Kugler expressed a view that potential

 Rule 11 sanctions and a codefendant’s opportunity to alert the

 court to any falsities in the removing defendants’ notice serve

 as safeguards to prevent removing defendants from making false

 representations of unanimous consent.        Michalak, 2018 WL

 3122327, at *5 (citing Griffioen, 785 F.3d at 1187).          While

 these safeguards may, at times, be insufficient, “as long as the

 removing defendant’s codefendant itself later files an

 indication of its consent, any potential concern that the

 codefendant has not authorized or manifested its binding consent

 to removal is mitigated.”      Id. (quoting Griffioen, 785 F.3d at

 1188).   Thus, Judge Kugler found that where a defendant’s

 removal notice is timely, and that removal notice is “[f]ollowed

 by the filing of a notice of consent from the codefendant

 itself, [the defendant] sufficiently establishes the

 codefendant’s consent to removal.” Id. (quoting Griffioen, 785

 F.3d at 1188); but see Estate of Dean v. New Jersey, No. 12-cv-

 00505 JAP, 2012 WL 1900924, at *2 (D.N.J. May 24, 2012) (finding

 properly joined defendants must join in the notice of removal or

 otherwise consent to the removal within the thirty-day period



                                      8
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 9 of 13 PageID: 326




 set forth in 28 U.S.C. § 1446(b) in order to perfect removal).

 Finding Michalak persuasive, the Court finds remand on this

 basis is unwarranted.     Defendants provided clear notice of their

 consent to removal just days after Plaintiff suggested lack of

 clarity on the issue.     As such, the Court finds the analysis

 must continue.

       B. The Relevant Forum Selection Clause Bars Removal

       Next, Plaintiff argues that a forum selection clause agreed

 upon by the parties prevented removal and requires remand.

 Defendants argue the forum selection clause does not explicitly

 bar removal, and even if it could be read to operate in that

 fashion, such operation was clearly ambiguous and unclear.           The

 Court agrees with Plaintiff that the forum selection clause

 precluded removal, and therefore, remand is appropriate.

       “[A] defendant can contractually waive his right to remove

 . . . an action brought . . . in a state court.”          New Jersey v.

 Merrill Lynch & Co., 640 F.3d 545, 547 (3d Cir. 2011) (quoting

 14B Charles Alan Wright, Arthur R. Miller, Edward H. Cooper &

 Joan E. Steinman, Federal Practice & Procedure § 3721, at 97

 (4th ed. 2009)).     Such waivers are usually upheld if they are

 reasonable and voluntary and if their enforcement is not

 inconsistent with public policy.         Id. (citations omitted).    In

 determining whether parties have contractually waived the right



                                      9
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 10 of 13 PageID: 327




 to remove to federal court, a court should “simply . . . us[e]

 the same benchmarks of construction and, if applicable,

 interpretation as it employs in resolving all preliminary

 contractual questions.”      Merrill Lynch & Co., 640 F.3d at 548

 (quoting Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1217 n.15

 (3d Cir. 1991)).

       The relevant forum selection clauses at issue in this

 matter provide as follows:

            The rights of the parties under this agreement
       shall be governed by the laws of the State of New
       Jersey without reference to conflict of law
       principles, and action between Customer[/Guarantors]
       and [Canon] shall be brought in any state or federal
       court located in the County of Camden or Burlington,
       New Jersey, or at [Canon’s] sole option, in the state
       where [Customer/any Guarantor] or the equipment is
       located. Customer[/Guarantors], by its[/their]
       execution and delivery hereof, irrevocably waive[(s)]
       objections to the jurisdiction of such courts and
       objections to venue and convenience of forum.

       Plaintiff directs this Court to InterDigital, Inc. v.

 Wistron Corp., No. 15-478-LPS, 2015 U.S. Dist. LEXIS 78805, 2015

 WL 4537133 (D. Del. June 18, 2015) in advancing its argument.

 In InterDigital, the court addressed the following contractual

 forum section clause language: “The Parties irrevocably consent

 to exclusive jurisdiction and venue of the state and federal

 courts in the State of Delaware . . . .”         Id. at *1.    The court

 focused on the words “irrevocably consent” and found the clause

 “constitute[d] a waiver of the right to remove to federal court


                                      10
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 11 of 13 PageID: 328




 if a party files suit in a Delaware state court.”          Id.

       Plaintiff also relies on E.I. Du Pont de Nemours & Co. v.

 Quality Carriers, Inc., 10-cv-534-SLR, 2011 WL 776211 (D. Del.

 Feb. 28, 2011).     There, the court interpreted the following

 forum selection clause language:

       The Parties hereby reciprocally and irrevocably waive
       in advance any and all objections to the Delaware
       courts as forums based upon any question of venue; the
       doctrine of forum non conveniens; the present or
       future pendency of any other case or proceeding
       elsewhere; the compulsory counterclaim rule or any
       other doctrine, statute, rule of practice or fact.

 Id. at *2.    That language, the court found, “contemplates that

 neither party may raise an objection to the plaintiff’s chosen

 forum so long as the action is filed in Delaware.”           Id. a *3.

 Courts in this District have reached similar conclusions under

 similar circumstances.      See, e.g., Gust v. USFalcon, Inc., No.

 09-cv-3307(MLC), 2009 WL 3234697, at *2 (D.N.J. Sept. 28, 2009).

       The Court finds the forum selection clause at issue in this

 case precludes removal once an action was filed in an

 appropriate forum.      Similar to the forum selection clauses at

 issue in E.I. Du Pont and InterDigital, Defendants in this

 action “irrevocably waive[d]” their right to challenge forum

 where an action was brought in either a New Jersey State or

 Federal District Court sitting in Camden or Burlington counties.

 Because an appropriate forum was selected upon initiation of



                                      11
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 12 of 13 PageID: 329




 this action by Plaintiff, Defendants agreed, through the forum

 selection clause, not to object to that selection; such

 necessarily includes a waiver of the right to change that forum.

 As such, this matter will be remanded to the Superior Court of

 New Jersey.

       C. Fees

       If a court determines remand is appropriate, it may require

 the removing party to pay the objection parties costs and

 expenses, including attorney fees, incurred as a result of the

 improper removal.     28 U.S.C. § 1447(c).      The Court has broad

 discretion over whether to require the payment of costs and

 expenses.    Gust, 2009 WL 3234697, at *2 (citing Mints v. Educ.

 Testing Serv., 99 F.3d 1253, 1260 (3d Cir. 1996)).           The issue of

 whether removal was appropriate in this case was entirely

 straightforward and turned on this Court’s interpretation of the

 parties’ agreed-upon contract.       Finding the issue to have been

 genuinely disputed, the Court declines award fees, costs, and

 expenses.    While the matter will be remanded, fee, costs, and

 expenses will not be charged to Defendant.




                                      12
Case 1:19-cv-20919-NLH-KMW Document 31 Filed 07/28/20 Page 13 of 13 PageID: 330




                                 CONCLUSION

       For the reasons expressed above, Plaintiff’s Motion (ECF

 No. 9) will be granted and this matter will be remanded to the

 state court.     An appropriate Order will be entered.



 Date: July 27, 2020                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      13
